            Case 1:20-cv-07209-LLS Document 9 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. POTTER,

                                 Plaintiff,

                     -against-                                   1:20-CV-7209 (LLS)

 PORT JERVIS POLICE DEPARTMENT;                                  CIVIL JUDGMENT
 ANDREW HANIUK CHRISTOPHER
 MEHEDIN,

                                 Defendants.

         Pursuant to the order issued December 14, 2020, dismissing this action,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims against the Port Jervis Police Department for failure to state a claim

on which relief may be granted, with prejudice, under the doctrine of claim preclusion. 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Court dismisses Plaintiff’s claims against Haniuk and Mehedin for

failure to state a claim, under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), without prejudice

to his asserting those claims again only if his conviction is overturned or otherwise invalidated.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 14, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
